Citation Nr: 0609517	
Decision Date: 03/31/06    Archive Date: 04/07/06	

DOCKET NO.  02-07 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from December 1969 to July 
1971.  He served in Vietnam from June 1970 to July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
VARO in Indianapolis, Indiana, that denied entitlement to the 
benefit sought.  

On March 26, 2003, the veteran appeared and testified at a 
personal hearing by video conference before the undersigned 
Veterans Law Judge.  A transcript of the hearing proceedings 
is of record. 

The case was remanded by the Board in October 2003 for 
further development.  The case has been returned to the Board 
for appellate review.  


FINDINGS OF FACT

1.  VA has informed the veteran of the evidence necessary to 
substantiate his claim and has made reasonable efforts to 
develop such evidence.  

2.  The medical evidence of record includes a diagnosis of 
PTSD.  

3.  The veteran is shown as likely as not to have PTSD due to 
events experienced in service.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are reasonably 
met.  38 U.S.C.A. §§ 1110, 1154(a), 5103(a), 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156, 3.159 and 3.326 (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); see also Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006).  

The Board notes that the VCAA does not preclude it from 
adjudicating the veteran's claim at this time.  This is 
especially so because the Board is taking action favorable to 
the veteran, and therefore a decision at this point poses no 
risk or prejudice to the veteran.  The Board notes that the 
veteran gave testimony on his own behalf at a hearing before 
the undersigned Veterans Law Judge in March 2003 and a 
transcript of the hearing proceedings is of record.  Further, 
the Board remanded the case in 2003 for further development.  
Additional evidence has been associated with the claims 
folder.  Accordingly, the Board finds that all notice and 
duty to assist requirements have been fully satisfied.  


Pertinent Legal Criteria

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.102.  Regulations also provide that service connection 
may be established when all the evidence of record, including 
that pertinent to service, demonstrates that the veteran has 
a current disability that was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between a 
claimed inservice disease or injury and a current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions or hardships of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection for any 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002).  

The Courts have interpreted 38 U.S.C.A. § 1154(b) as still 
requiring competent evidence of a current disability, and a 
link between the current disability and service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. 
Brown, 7 Vet. App. 498, 507-13 (1995). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue that relate to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was stated that "a 
veteran need only demonstrate that there is an approximate 
balance of positive and negative evidence in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against a claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. 54. 

Analysis

VA medical evidence of record reveals a principal psychiatric 
diagnosis of PTSD.  

With regard to the question of verification of the veteran's 
alleged stressors, his personnel records disclose that he 
served in Vietnam from July 1970 to October 1970 with the 
Headquarters and Headquarters Company, 1st Battalion (AMBL), 
502nd Infantry.  From October 1970 to early July 1971 he was 
a field wireman with the Headquarters and Headquarters 
Company, 2nd Brigade, 101st Airborne Division (AMBL).  

His awards and decorations include the Army Commendation 
Medal and the Bronze Star Medal.  The citation for the Bronze 
Star Medal reveals that between June 1970 and April 1971, the 
veteran displayed meritorious service in connection with 
military operations against a hostile force in Vietnam.  The 
citation included a statement that "his rapid assessment and 
solution of numerous problems inherent in a combat 
environment greatly enhanced the allied effectiveness against 
a determined and aggressive enemy."  The citation for the 
Army Commendation Medal made reference to the veteran's 
service in Vietnam wherein he "astutely surmounted extremely 
adverse conditions to obtain consistently superior results."  

Of record is a February 2005 communication from the U.S. Army 
and Joint Services Records Research Center (JSRRC) (formerly 
the U.S. Armed Services Center for Unit Records Research).  
It referred to the veteran's personnel folder showing his 
units of assignment.  Notation was made that as with the 
majority of personnel entering Vietnam, the records did not 
account for the time and the replacement unit for in-
processing and assignment to a unit, nor did they reflect 
which replacement company the individual was with on arrival.  
It was indicated that available combat unit records showed 
the 1st Battalion of the 502nd Infantry was based at Phu Bai 
and the bases of operations were moved around the central 
portion of I Corps.  They also show the 2nd Brigade, 101st 
Airborne Division, was also located at Phu Bai.  Available 
unit combat records reflect units were also stationed at Fire 
Base Birmingham.  

The JSRRC was not able to verify an incident of a Vietnamese 
boy being used as a bomb with a grenade strapped to him and 
being detonated.  The JSRRC was also unable to verify any 
incoming enemy fire received at Bien Hoa or Long Binh where 
the replacement company would have been located from June 28 
to July 17, 1970.  There was also no indication of any 
incoming fire received at Phu Bai or Fire Base Birmingham 
during that same time frame.  

However, notation was also made to combat casualty records 
showing and the Annual Supplement to History for the calendar 
year 1970 submitted by the 1st Battalion of the 502nd 
Infantry reporting that the unit had five personnel killed 
and 16 personnel wounded between July 17 and October 7, 1970, 
while the veteran was assigned to the unit.  However, a 
search of the unit combat records did not report an incident 
in which a truck from the unit hit a mine during that time 
frame.  Nevertheless, it was further noted that a member of 
the dead and wounded shown in the history resulted from 
fragmentation wounds.  The casualty records also referred to 
explosive devices.  

The JSRRC indicated that in order to perform future research 
on the veteran's behalf, more specifics would be needed. 

The Board finds that there is sufficient information of 
record to make a decision at this time.  While it would be 
desirable to obtain more specific information from the 
veteran, the Board finds the information provided by the 
veteran is reasonably sufficient to verify that he himself 
actually participated in combat operations while serving in 
Vietnam.  His unit was stationed in an area of the country 
and at a time where exposure to hostile fire was a common 
occurrence.  Additionally, the Board recognizes the citation 
for the veteran's Bronze Star Medal refers generally to his 
serving in a combat environment.  Documentation as to one or 
two of the veteran's stressors would be almost impossible to 
come by under any circumstance.  However, the Board believes 
there is sufficient information to verify that the veteran 
actually was a participant in combat operations during the 
course of his year in Vietnam.  See Pentecost v. Principi, 16 
Vet. App. 124 (2002).  

As noted above, in the case of any veteran who engaged in 
combat with the enemy in active service, the Secretary of VA 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of a service incurrence or information on such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b).  

In Pentecost, the Court opined that a veteran who had no 
combat, military or occupational specialty and was stationed 
with a unit that was present while enemy attacks occurred was 
strongly suggestive that the veteran himself was in fact 
exposed to such attacks.  As noted in Suozzi v. Brown, 10 
Vet. App. 377 (1997), a stressor need not be corroborated in 
every detail.  There is no requirement in case law that there 
needs to be a high level of exposure to combat.  
Corroboration of the veteran's personal participation in such 
evidence is not necessary.  Pentecost at 120.  

In this case, although, as noted above, more specific 
information concerning the veteran's reported stressful 
experiences would be desirable, the Board finds that there is 
adequate evidence of record to make a decision at this time.  
The Board essentially accepts the veteran's basic assertion 
that he was exposed to enemy fire while serving in Vietnam.  
He has a current valid diagnosis of PTSD and that PTSD has 
been reported to be related to his experiences in Vietnam.  
The Board finds the evidence of record is at least in 
relevant equipoise.  Under these circumstances, the 

veteran prevails.  The Board, therefore, finds that service 
connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted. 



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


